258 S.W.3d 125 (2008)
Melissa S. HOLLRAH, Respondent,
v.
Steven W. HOLLRAH, Appellant.
No. WD 68714.
Missouri Court of Appeals, Western District.
July 29, 2008.
James A. Rahm Carrollton, Missouri, for Appellant.
Before HAROLD L. LOWENSTEIN, P.J., PAUL C. SPINDEN, Judge and VICTOR C. HOWARD, Judge.


*126 ORDER

PER CURIAM.
Steven Hollrah appeals from a judgment dissolving his marriage to Melissa Hollrah. Mr. Hollrah claims that the trial court abused its discretion in awarding Ms. Hollrah $30,000 "as further division of property and for waste of marital assets," awarding Ms. Hollrah one half the value of Mr. Hollrah's pension because there was no evidence as to its value, and awarding Ms. Hollrah $6,000 as partial reimbursement for her attorney's fees. We affirm the trial court's judgment.
Rule 84.16(b).
LOWENSTEIN, SPINDEN and HOWARD, JJ., concurring.